MOORE, Circuit Judge
(dissenting).
When the federal courts undertake to regulate the conduct of students and spectators at football games (such as cheering and pennant waving) and the nickname (the “Rebels”) by which the team be called, in my opinion they have, indeed, strayed far beyond their constitutional functions and have created a new kind of tyranny,1 i. e. “tyranny of the courts.” The imposition of the federal decree before us completely thwarts the democratic process. If the will of the vast majority (concededly a “landslide student vote”) is to be overridden at the behest of a small minority (here less than eight percent of the students were black), then that concept of our so-called democratic system might as well be scrapped. If small minorities know that they can attain their goal by saying “do thus and so because we find your actions offensive to us” and can obtain a federal injunction if the majority do not bend to their demands, then federal jurisdiction will have been stretched far beyond its intended constitutional limits. Civil rights should mean civil rights for all — not merely for a militant or threatening minority. Furthermore, the constituency of the teams in various sports throughout the country should be convincing proof that sports have no racial barriers. To the contrary, they have been in the front rank in the field of wholesome integration.2
Nor do I find any rational relationship between the achievement of “a unitary system operated on a nonracial basis” and the nickname of an athletic team. Until a local ordinance is enacted making it a misdemeanor for a spectator to give a spontaneous rebel yell after Es-cambia scores a touchdown or a court order decrees that only United States Marshals be Escambia’s cheerleaders, I would prefer to remain on the sidelines and let “1984” 3 approach with dire misgivings that the federal courts may substitute themselves for “big brother” in that prophetic novel fast becoming nonfiction. In short, I would reverse and vacate the injunction.

. “Tyranny by the majority is as onerous as tyranny by a select minority.” 433 F.2d at 297.


. For example, what of the right of some well-intentioned Southerners to try to force the New York “Yankees” to abandon their nickname?


. “1984”, Orwell.